DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being by Hollis (US 20100214138).
The reference to Hollis discloses a DBI encoding scheme, where as noted in para (004), the transmission of a series of bits(bitstream) from transmitter to receiver may be on the same channel or parallel channels:
“[0004] Ideally, when a data signal comprising a series of bits (e.g., a bitstream) is sent from a transmitter 12 to a receiver 16 across a channel (e.g., 14a), all of the energy in a transmitted bit 

The figures below show the generation of sum transition values for the original symbols to be sent over the channel and also the sum comparison with threshold sum conditions.
As a result, new symbols can be used for the original data symbols, see figure 4B and para(0041). The method steps being inherent.

“ [0040] The above algorithm may also be summarized in more general, mathematical terms. In general, N original digital data bits are received in parallel from a data bus at the transmitter 12. The original digital data bits may comprise, for example, a logic 0 state or a logic 1 state, although other logic states for the bits are also possible. Based on the received N original data bits, a determination is made as to whether the number of received logic 0 or logic 1 states of the original data bits exceeds a value M. M represents a portion of the N original digital data bits and may be, for example, greater than half of N. M may also be other another value, such as three-fourths of N. In other words, a determination is made as to whether at least M of the N original digital data bits are a particular logic state.
[0041] If the number of received logic 0 or logic 1 states exceeds M, R of the N original data bits are inverted to create N encoded data bits. Additionally, at least one data bus 


    PNG
    media_image1.png
    897
    723
    media_image1.png
    Greyscale




Re claim 2: “[0041] If the number of received logic 0 or logic 1 states exceeds M, R of the N original data bits are inverted to create N encoded data bits.”

Re claim 4: figure 4B shows how the DBI values are set.

Allowable Subject Matter
Claims 14-20 are   allowed.
Claims  3, 5, 7-13 are   objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763.  The examiner can normally be reached on M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal  can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849